internal_revenue_service department of the treasury index no washington dc a person to contact telephone number refer reply to cc dom fi p plr-118963-98 date dec legend city state x project corporation dear sir or madam this in response to your request on behalf of city for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file a carryforward election under sec_146 of the internal_revenue_code facts city is a political_subdivision of state authorized to issue obligations to finance certain types of exempt facilities described in sec_142 state allocated x of private_activity_bond volume_cap to city of the internal_revenue_code in in date city adopted a resolution to carryforward x to finance project a facility described in sec_142 to be constructed by corporation city also notified state of its intention to carryforward x for a maximum three year period in corporation inquired about actions necessary to issue bonds plr-118963-98 d o o w o c as o e_p e e f o g for the project utilizing the carryforward allocation corporation was advised that proof of timely filing of form_8328 carryforward election of unused private_activity_bond volume_cap was required had been filed the internal_revenue_service center in philadelphia the parties found no evidence that form_8328 form_8328 was filed with on october form_8328 for and the request for an extension of was filed before the failure to make the regulatory time election was discovered by the service to file the form_8328 is granted city's tax_liability will not be lower than it would have been if the election had been filed timely due_date of the election that make the election advantageous to city bonds in or in city has represented that it issued no private activity also specific facts have not changed since the original if an extension of time law sec_146 f provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all one or more carryforward purposes or any portion of the excess as a carryforward for sec_146 provides that if an issuing authority elects a carryforward with respect to any carryforward_purpose any private_activity_bonds issued by the authority with respect to that purpose during the three calendar years following the calendar_year in which the carryforward arose shall not be taken into account under subsection a such bonds does not exceed the amount of the carryforward elected for that purpose part one of the paragraphs of qualified_mortgage bonds or mortgage credit certificates the purpose of issuing exempt facility bonds described in the term carryforward_purpose means in sec_142 and the purpose of issuing to the extent the amount of the election is made by filing form_8328 with the internal_revenue_service center ogden ut c b february excess_amount arises or pursuant to the carryforward election of the calendar_year following the year in which the form_8328 must be filed by the earlier of the date_of_issue of bonds issued under notice_89_12 sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal revenue an election whose due_date is prescribed by plr- joont a4 an g oe bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e h and i g sec_301_9100-3 through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests-of-the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all of sec_301_9100-3 when a conclusion based on the facts and representations submitted city is granted an extension of time to october to file form_8328 for the amount of carryforward is x carryforward election in the amount of x for made under sec_146 f the city's is deemed timely filed this letter is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited pursuant to a power_of_attorney on file with this it as precedent office a copy of this letter is being sent to your authorized representative sincerely yours db rbine assistant chief_counsel financial institutions products enclosure copy for sec_6110 purposes
